DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose “receiving a typed character; determining, in response to receiving the typed character, whether a character is displayed in a first displaying area; deleting the character from the first displaying area in response to determining that the character is displayed in the first displaying area; processing a command string displayed in a second displaying area when the typed character corresponds to the command string; and displaying a result of processing the command string in the first displaying area”. 
Regarding claim 9, the prior art fails to disclose “a first displaying area; a second displaying area; a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions to be configured to: receive a typed character; determine, in response to receiving the typed character, whether a character is displayed in the first displaying area; delete the character from the first displaying area in response to determining that the character is displayed in the first displaying area; process a command string displayed in the second displaying area when the typed character corresponds to the command string; and display a result of processing the command string in the first displaying area”.
Regarding claim 16, the prior art fails to disclose “an interface comprising a first displaying area and a second displaying area; and a processor coupled to the interface and configured to: receive a typed character; determine, in response to receiving the typed character, whether a character is displayed in the first displaying area; delete the character from the first displaying area in response to determining that the character is displayed in the first displaying area; process a command string displayed in the second displaying area when the typed character corresponds to the command string; and display a result of processing the command string in the first displaying area”.
Dependent claims 2-8, 10-15 and 17-20 are allowable for at least the same reason than their respective independent claim.
The closest prior art to Acedo et al. in US 2009/0172541 discloses removing previous character candidates and replacing with a new set of character candidates in response to a command option selected or a new text entered (Figs. 3) but Acedo fails to disclose the combination of: in response to receiving a typed character, determining whether a character is displayed in a first displaying area or deleting the character from the first displaying area in response to determining that the character is displayed in the first displaying area... and displaying a result of processing the command string in the first displaying area, as it would be necessary for independent claims 1, 9 and 16.
Nor does any other prior art disclose these features in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882.  The examiner can normally be reached on 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LILIANA CERULLO/Primary Examiner, Art Unit 2621